EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 20 line 2 please replace “PP/PP/PP, PP/PE/PP, PE/ PE/ PE, or PE/PP/PE” with “PP/PP/PP, PP/PE/PP, PE/ PE/ PE, or PE/PP/PE.”  In other words, please add a period “.” to the end of the claim.  Thank you.
Allowable Subject Matter
Claims 1-6 and 8-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 23 recite a multilayer battery separator for a lithium secondary battery comprising a microporous membrane comprising: at least three coextruded dry stretch process pp layers wherein the thickness is 2 to 12 microns and there is a ceramic coating or a polymer coating on at least one side.
Prior art Suh (US 2006/0141351) teaches a three layer microporous separator made by coextruding polyethylene and wet stretching wherein the membrane may have a thickness of 4 microns.  Suh does not teach that the membrane is three polypropylene layers, that it is dry stretched, or that there is a polymer or ceramic coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB B MARKS/               Primary Examiner, Art Unit 1729